In a hybrid proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent New York City Board of Education dated June 27, 1995, terminating the petitioner’s employment, and an action, among other things, to recover damages for wrongful termination of the petitioner’s employment by the respondent New York City Board of Education and for breach of the duty of fair representation against the respondent Sandra Feldman, as President of the United Federation of Teachers, the petitioner appeals from an order of the Supreme Court, Kings County (Bruno, J.), dated September 14, 2000, which denied his motion to vacate an order and judgment (one paper) of the same court (Greenstein, J.), entered March 17, 1997, which inter alia, dismissed the proceeding.
Ordered that the order is affirmed, with one bill of costs.
Contrary to the petitioner’s contention, the Supreme Court properly denied his motion to vacate the order and judgment which, inter alia, dismissed the proceeding. The petitioner *451failed to show the existence of newly-discovered evidence that would have changed the result in this case. Moreover, he has not established that the respondents obtained the judgment through any fraud or misrepresentation. Thus, the motion was properly denied (see, CPLR 5015 [a] [2], [3]; Glicksman v Board of Educ. / Cent. School Bd. of Comsewogue Union Free School Dist., 278 AD2d 364).
In light of this determination, we need not reach the petitioner’s remaining contentions. Santucci, J.P., Florio, O’Brien and Schmidt, JJ., concur.